Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 18-29 is/are rejected under 35 U.S.C. 102/103 as being unpatenable over Vafin US 2019/0007060 in view of Mani US 2016/0127215

1. A device (Vafin: fig. 6) comprising: 
[[a memory]]; and 
(Vafin: fig. 6) configured to: 
receive, from another device, packet reception data corresponding to video data previously provided for transmission from the device to the other device (Vafin: fig. 5-7 - In step S502-S504 the current conditions on the communication channel are determined); 
determine, based at least in part on the packet reception data, an amount of redundancy to apply to video data provided for transmission to the other device (Vafin: fig. 5, In step S508 it is determined which of the data packets of the data stream to include in the set of data packets on which the next FEC data unit is to be based); 
determine, based at least in part on the amount of redundancy, an encoding scheme for applying the redundancy to the video data (Vafin: fig. 5-7 - In step S506-S508 the FEC overhead and the FEC depth requirements are determined. As described above, these coding requirements for the generation of the FEC data units are determined according to the desired attributes of the FEC scheme); 
apply the amount of redundancy to the video data based at least in part on the encoding scheme to generate redundant data items (Vafin: fig. 5-7 - In step S510 the FEC data unit is generated based on the set of data packets that has been determined in step S508); and 
provide the video data and the redundant data items for transmission to the other device (Vafin: fig. 5-7 - In step S512 the FEC data unit which is generated in step S510 is included in the data stream for transmission over the communication channel from the transmitter 202 to the receiver 210).
	Mani further teaches a memory (Mani: [0137]) in order to managing and adapting the transmission of media over networks having changeable properties so as to optimize, or improve, the quality of a media stream received at a receiving device [0006]


2. The device of claim 1, wherein the packet reception data comprises a packet loss rate corresponding to the video data previously provided for transmission (Vafin: fig. 3, 5-7 [0086, 0090]).

3. The device of claim 1, wherein the encoding scheme indicates an amount of the video data used to generate a respective redundant data item (Vafin: fig. 5-7 [0076, 0086, 0090]).

4. The device of claim 3, wherein the at least one processor is further configured to: separate the video data into chunks based at least in part on the determined amount of the video data used to generate the respective redundant data item; and generate the respective redundant data item using the chunks of the video data (Vafin: fig. 3, 5-7 [0076, 0086, 0090]).

5. The device of claim 3, wherein the at least one processor is further configured to: determine a change to the amount of redundancy based at least in part on an other packet reception data received from the other device; determine, based at least in part on the changed amount of redundancy, another encoding scheme for applying the redundancy; and applying the changed (Vafin: fig. 3, 5-7 [0076, 0078-0079, 0086, 0090]).

6. The device of claim 5, wherein the amount of the video data used to generate the respective data item indicated by the encoding scheme differs from another amount of the video data used to generate the respective data item indicated by the other encoding scheme (Vafin: fig. 3, 5-7 [0086]).

7. The device of claim 1, further wherein the at least one processor is further configured to determine a quality for encoding the video data based at least in part on the packet reception data (Vafin: fig. 3, 5-7 [0076, 0078-0079, 0086, 0090]).

8. The device of claim 1, wherein the at least one processor is further configured to: determine that additional bandwidth is available for transmission of the video data; and increase the amount of redundancy applied based on the additional bandwidth available and irrespective of the packet reception data (Vafin: fig. 3, 5-7 [0007, 0051, 0070, 0076, 0078-0079, 0086]).

Regarding claims 18-29, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “non-transitory computer-readable storage medium” & “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415